DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 9/17/2021.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 5, 7, 13, 19 and 21 have been amended.  Claims 8-12 and 22-26 are cancelled.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Lent Registration Number 44,867) on December 13, 2021.

The application has been amended as follows: 


a movable body; 
a support body; 
a connecting body having at least one of elasticity and viscoelasticity and arranged at a position where the movable body and the support body face each other to contact both of the movable body and the support body; and 
a magnetic drive circuit comprising: an air-core coil provided on a first-side member among the movable body and the support body; and a permanent magnet provided on a second-side member among the movable body and the support body to face the air-core coil in a first direction, the magnetic drive circuit being configured to vibrate the movable body with respect to the support body in a second direction crossing the first direction; 
wherein 
in the first-side member, the air-core coil is fixed by an adhesive to a surface of a plate-shaped coil holder on a first side in the first direction while an air-core of the air-core coil is directed in the first direction,
the permanent magnet comprises a first permanent magnet facing the air-core coil on [[the]] a second side in the first direction via the coil holder and a second permanent magnet facing the air-core coil on the first side in the first direction,
the second-side member comprises a first yoke with a surface thereof on the first side in the first direction, where the surface is fixed with the first permanent magnet and a second yoke with a surface thereof on the second side in the first direction, where the surface is fixed with the second permanent magnet, and
the coil holder comprises a plate-shaped abutting unit extending from the surface of the coil holder on which the air-core coil is fixed to a side of the second yoke, facing a center portion of the air-core coil there is no contact between the air-core coil and the second permanent magnet when the movable body 

6. The actuator according to claim 5, wherein a rib-shaped convexity protruding to the first side or [[a]] the second side in the first direction extends in the coil holder.

27. The actuator according to claim 1, wherein the connecting body is a viscoelastic member arranged at a position where the movable body and the support body face each other in the first direction.


Allowable Subject Matter
Claims 1-7, 13-21 and 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of the limitation “the coil holder comprises a plate-shaped abutting unit extending from the surface of the coil holder on which the air-core coil is fixed to a side of the second yoke, facing a center portion of the air-core coil and mainly extending parallel to the air-core” which is not found in the prior art references in combination with the other elements recited in the claim.  Dependent claims 2-7,13-21 and 27-32 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832